Voto disidente emitido por el
Juez Asociado Señor Fuster Berlingeri,
al cual se unen los Jueces Asociados Señores Negrón García y Hernández Denton.
No estoy de acuerdo con la determinación de la mayoría del Tribunal, formulada en la sentencia dictada en este caso, en cuanto a que el apelante no tuvo la intención es-*352pecífica de defraudar a sus clientes que requiere el delito tipificado en el Art. 188A del Código Penal de Puerto Rico, 33 L.P.R.A. sec. 4306a. Me parece que la apreciación de los hechos del caso realizada por la mayoría ha estado muy matizada por su creencia, reiterada en la sentencia alu-dida, de que “el Procedimiento Criminal no debe conver-tirse en sustituto de una acción civil por incumplimiento de contrato”. Sentencia, pág. 351. Por ello, la mayoría llega a una conclusión que es contraria al mandato legislativo in-corporado en el referido artículo del Código Penal, lo que me obliga a disentir. Veamos.
HH
El Art. 188A del Código Penal de Puerto Rico, supra, fue incluido en nuestro ordenamiento jurídico en fecha re-ciente, el 5 de julio de 1988, con el propósito de darle pro-tección efectiva al consumidor puertorriqueño frente a lo que el legislador consideraba que era una práctica abusiva, que ocurría impunemente muy a menudo en el país. Según los autores de la medida, los consumidores de Puerto Rico, particularmente los de clase media y clase media baja, su-fren con frecuencia a causa de personas que han sido con-tratadas para realizar algún trabajo en la residencia del contratante, toman dinero de éste y luego intencional-mente no completan el trabajo contratado, defraudando impunemente a quien se lo había encomendado. El legisla-dor decidió que era necesario penalizar tal conducta porque los remedios civiles, que tenía hasta entonces el consumidor a su disposición para protegerse contra la misma, no eran adecuados. La intención legislativa fue precisamente crear una medida penal que tuviese la efectividad que carecía la acción civil.
El incuestionable fin legislativo surge de la exposición de motivos de la ley que estableció el delito en cuestión, en la que se expresó lo siguiente:
*353Como es de conocimiento general, en Puerto Rico se registran casos de personas inescrupulosas que celebran contratos, mu-chas veces orales, para construir obras o reconstruir estructu-ras y, luego de recibir el dinero para ejecutarlas, desaparecen o las abandonan sin realizarlas o completarlas de acuerdo a los términos pactados con los clientes.

Aun cuando los perjudicados pueden instar una acción civil por incumplimiento de contrato o iniciar aquellas acciones que le proveen otras leyes especiales, estos remedios resultan lentos o costosos.

A fin de evitar y desalentar esta clase de conducta y de pro-veer un mecanismo más ágil y efectivo, para sancionar esta práctica, es necesario e imperioso tipificar y penalizar como de-lito los actos de los contratistas, empresarios, ingenieros y ar-quitectos de obras que después de recibir el dinero para la eje-cución de una obra no usan el dinero para ese propósito y no realizan ni completan el trabajo contratado.
Debido a la gravedad de la situación la persona que incurra en esta actuación será sancionada del mismo modo que los Ar-tículos 165 y 166 del Código Penal del Estado Libre Asociado de Puerto Rico penalizan a las personas convictas por apropiación ilegal y por apropiación ilegal agravada. A estos efectos se gra-dúa la pena a tenor con el importe del dinero recibido como pago total o parcial para ejecutar el trabajo contratado.
Además se dispone que en todos los casos el tribunal orde-nará a la persona convicta del delito a resarcir a la parte per-judicada por el doble del importe del dinero recibido. Ello no afecta la responsabilidad civil de las personas que incurran en la comisión del delito. (Énfasis suplido.) Exposición de Motivos de la Ley Núm. 63 de 5 de julio de 1988, Leyes de Puerto Rico 307.
El fin legislativo aludido surge claramente también de las expresiones de algunos legisladores en el hemiciclo, como los siguientes:
Senador SILVA ... “Sin embargo, este proyecto tiene una justi-ficación, y una justificación social... aunque sí, existe el proce-dimiento civil, del mecanismo civil para resarcir a estas perso-nas, la realidad del asunto es que la cantidad envuelta que [sic] siempre es tan poca que se queda (sic) con la suya y hay una conducta consuetudinaria que las personas se dedican a esto a cogerle depósitos a las viejitas para hacerle una obra ya sea arreglarle un techo o una marquesina una reja y luego, no lo cumplen y sabiendo que le es más costoso el reclamo que, [sic] y el problema y el trabajo y la, [sic] y todo lo que conlleva ese *354reclamo en la corte, en el Tribunal Superior Civil que lo que vale el reembolso en realidad.”
Senador MIRANDA CONDE ... “Señor Presidente, yo viví ese drama ya hace unos cuantos años atrás. Hay algo que estamos pasando por alto cuando estamos hablando de esta medida, y es el hecho factual [sic], de que en Puerto Rico el mercado más grande no es de construir casas. El mercado más grande que hay aquí en Puerto Rico es de las mejoras de casas, y todas son residenciales. Y usualmente son de una sola planta. Usual-mente son terreras y usualmente son en lugares de clase media baja y clase media.
Yo aprecio las delicadezas en cuanto a que si el castigo es inusitado, que si es cruel, que si el Jurado le va a coger pena, todo eso yo lo aprecio y lo respeto.... Pero aquí estamos obliga-dos a pensar no solamente en las protecciones individuales constitucionales y en los sistemas procesales, criminales y to-das esas cosas, sino pensar también [sic] la ciudadanía, que es donde estos “chiveros” hacen sus mayores estragos. Diario de Sesiones de 21 de abril de 1988, págs. 1156, 1159.
Como puede observarse, no cabe duda alguna de que el legislador quiso establecer una medida penal, que fuese más efectiva que la acción civil por incumplimiento de con-trato, para desalentar así la práctica de aquellos que inten-cionalmente tomaban dinero de un consumidor para reali-zar una obra y luego no la completaban.
í — I
Examinemos la prueba desfilada en el presente caso para decidir si el juzgador de los hechos tuvo base sufi-ciente, para encontrar al acusado culpable del delito en cuestión.
Según surge del Informe del Procurador General, que a su vez cita de la exposición narrativa de la prueba, el acu-sado se comprometió contractualmente a entregar los ga-binetes de baño y cocina en cuestión el 15 de julio de 1992, pero no lo hizo, porque supuestamente la cerámica de dichos gabinetes se había despegado. El acusado entonces *355solicitó una prórroga de dos semanas para completar el trabajo.
Pasadas las dos semanas adicionales, el acusado no en-tregó los gabinetes. Más aún, transcurrió todo el mes de agosto sin que éste cumpliese con su obligación. Durante ese tiempo Pedro Claudio, quien había contratado al acu-sado para que hiciera los gabinetes, intentó comunicarse con éste para saber del trabajo, pero nunca lo encontró en su taller. La esposa de Claudio sí logró hablar con el acu-sado en una ocasión durante ese mes y éste le indicó que no le había llevado los gabinetes porque no tenía transportación. La señora Claudio le ofreció entonces su guagua para ello y el acusado aceptó, pero aim así no en-tregó los gabinetes.
Durante el siguiente mes de septiembre el acusado tam-poco entregó los gabinetes y Claudio intentó comunicarse con el acusado, sin éxito.
El 25 de septiembre de ese año Claudio y su esposa tu-vieron que ausentarse de Puerto Rico a causa de la enfer-medad de una hija. Claudio regresó a Puerto Rico el 24 de octubre de 1992 y al llegar a su residencia encontró que el acusado continuaba sin instalar los gabinetes, a pesar de que había tenido una llave de la casa de los señores Claudio para poder entregar dichos gabinetes, aunque los Claudio no estuviesen presentes.
El 27 de octubre Claudio presentó una querella en el Cuartel de la Policía de Guánica contra el acusado, por su constante incumplimiento con su obligación de entregar los gabinetes, por los cuales ya había recibido $2,300. Ello dio lugar a que el 30 de octubre un fiscal de la Fiscalía de Ponce se entrevistara con el acusado y le ordenara termi-nar los gabinetes dentro de un plazo de 25 días laborables.
El acusado no cumplió con las instrucciones que le im-partió el Fiscal. A fines de noviembre entregó algunos ga-binetes y a fines de diciembre les llevó otros, pero nunca entregó la obra completa que se le había encomendado. Por *356ello, el 26 de enero de 1993, Claudio volvió a querellarse contra el acusado en el Cuartel de la Policía de Guánica. La policía no logró encontrar al acusado debido a que éste se había mudado de donde residía antes. Se consultó a Fis-calía sobre el particular, lo que dio lugar a que el asunto se sometiese ante el Tribunal de Distrito de Yauco.
El acusado nunca completó el trabajo.
I — I ► — I J — I
Como puede apreciarse de un análisis imparcial y obje-tivo de la prueba, aunque el apelante obtuvo una cantidad significativa de dinero del querellante, reiteradamente le dio largas al asunto de realizar el trabajo encomendado, valiéndose de tretas dilatorias para ello. Abusó de la con-fianza que Claudio había puesto en él y no cumplió con la obligación contraída. Su conducta no sólo apareja una clara intención de defraudar, según lo hemos definido en Pueblo v. Flores Betancourt, 124 D.P.R. 867 (1989), sino que además constituye precisamente el tipo de actuación que el legislador pretendió penalizar. Como bien señala el Procurador General en su informe, el caso de autos trata de la actuación de una persona que obtiene dinero de un ciudadano y después, intencionalmente, mediante diversas estrategias, no realiza el trabajo conforme lo acordado, re-tiene el dinero y vence al cliente con la fuerza del pasar del tiempo. Eso fue exactamente lo que el legislador prohibió mediante el Art. 188A del Código Penal, supra, según re-señado antes.
La prueba desfilada refleja claramente la intención de defraudar del apelante que requiere el delito en cuestión. Si la mayoría de este Tribunal no lo entiende así, es porque erradamente insiste en pensar que el incumplimiento contractual no debe ser materia del Derecho Penal. Tal, sin embargo, no es el juicio del legislador, quien tiene la facul-*357tad de definir delitos en nuestro sistema de gobierno. Po-demos diferir respecto a la sabiduría del legislador cuando éste aprueba leyes como las que tenemos ante nos ahora, pero, salvo defectos constitucionales, tenemos el deber de aplicar aun las que no consideramos adecuadas. Como la mayoría en la sentencia ante nos sigue un curso distinto al que creo procedente, DISIENTO.